Opinión concurrente emitida por el
Juez Presidente Se-ñor Todd, Jr.
No obstante haber disentido en los casos de Vélez v. San Miguel, 68 D.P.R. 575; Vidal v. Mason, 68 D.P.R. 600; Vidal v. Corte, 71 D.P.R. 582 y Díaz v. Morales, 71 D.P.R. 692, citados en la opinión del Tribunal, concurro en la misma pues considero que los hechos en el presente caso hacen inaplica-bles los razonamientos expuestos en mis opiniones disidentes en dichos casos. Me explico. Aquí a la demandante se le prohibió expresamente arrendar los apartamientos del Fa-lansterio y los demandados tenían conocimiento de dicha pro-hibición. Por tanto, la actuación de la demandante al acep-tar y de los demandados al pagar, las mismas u otras sumas de dinero, no fué en concepto de cánones de un arrendamiento que no podía válidamente existir entre las partes.